            Case 3:19-cv-01645-AC        Document 22      Filed 10/23/20     Page 1 of 2




Robyn M. Rebers, OSB# 034309
Robyn M. Rebers LLC
PO Box 3530
Wilsonville, OR 97070
Tel: 503-871-8890
Fax: 888-398-8793
robyn@reberslaw.com
Attorney for Plaintiff


                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON



ALICIA JEAN CARSTENSEN,                                      CV No.: 3: 19-cv-01645-AC

                       Plaintiff,
                                                             ORDER FOR EAJA FEES
       v.


ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


       Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412, and 28 U.S.C. § 1920, it is hereby ordered that EAJA attorney's fees of $6,383.28

and costs in the amount of $0.00, for a total of $6,383.28, shall be awarded to Plaintiff pursuant

to Astrue v. Ratliff, 560 U.S. 586 (2010).

       If it is determined that Plaintiffs EAJA fees and costs are not subject to any offset

allowed under the Depaiiment of the Treasury's Offset Program, then the check for EAJA fees

and costs shall be made payable to attorney Robyn M. Rebers, based upon Plaintiffs assignment

of these amounts to her attorney. If it is determined that Plaintiff has debt subject to the Treasmy

Offset Program, then the check for the remaining funds after offset of the debt shall be made



Page 1 - Order for EAJA Fees                                          CV No.: 3: 19-cv-0 1645-AC
         Case 3:19-cv-01645-AC        Document 22       Filed 10/23/20    Page 2 of 2




payable to Plaintiff. Any check for BAJA fees shall be mailed to Plaintiffs counsel, Robyn

Rebers, at P.O. Box 3530, Wilsonville, Oregon 97070.

       IT IS SO ORDERED.




                                                   United States Magistrate Judge


Presented by:
Robyn M. Rebers OSB# 034309
Attorney for Plaintiff




Page 2 - Order for BAJA Fees                                       CV No.: 3: 19-cv-01645-AC
